Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-18-00749-CR

                                   Modesto Celestino GRANGER,
                                            Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR2094
                            Honorable Jefferson Moore, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: November 20, 2019

AFFIRMED

           A jury convicted appellant Modesto Celestino Granger of aggravated robbery. Granger

challenges his conviction, arguing the evidence is legally insufficient to show he used or exhibited

a deadly weapon during the robbery. We affirm the trial court’s judgment.

                                             BACKGROUND

           Granger was indicted on one count of aggravated robbery. The indictment alleges that

while in the course of committing theft, Granger intentionally and knowingly placed the
                                                                                       04-18-00749-CR


complainant, George Aldana, in fear of imminent bodily injury and death and that he used and

exhibited a deadly weapon—a knife—while doing so. Granger pleaded not guilty.

       At trial, Aldana testified that on the night in question, Granger tried to return an item at the

auto parts store where Aldana worked, but Aldana refused to process the return. Granger briefly

went outside to his truck, then re-entered the store and began browsing. When Aldana saw Granger

wrapping multiple pairs of work gloves inside a pair of floor mats, he did not know if Granger was

preparing to run with the items or simply had too much in his hand, so he offered Granger a

shopping basket. Granger refused the basket and began moving toward Aldana and the store’s exit.

Aldana testified that when the two men were approximately five feet apart, Granger used his free

hand to pull “a little shiny object” out of his pocket and then made “[a] cross-body motion from

the right side of his body to the left” in Aldana’s direction with the object. Aldana testified that

Granger’s action “scared” him and that he felt threatened and took “a big step back” because he

“wasn’t trying to get hurt over some $20 gloves.” Granger then ran out of the store. He bumped

into the door and dropped the object he had used to slash at Aldana, but he left with the work

gloves and floor mats. The police later found those items in a nearby wooded area.

       Aldana testified that when he approached the door, he saw that the object Granger had

dropped was a knife. Aldana also testified that if Granger had been “a little closer” to him, the

slashing motion Granger made with the knife could have “hit my arm, could have hit any part of

my upper torso.” Both the knife itself and pictures of the knife were admitted into evidence at trial.

       The jury ultimately found Granger guilty of aggravated robbery, and the trial court

sentenced him to 35 years’ confinement. This appeal followed.




                                                 -2-
                                                                                      04-18-00749-CR


                                             ANALYSIS

                                        Standard of Review

       In reviewing a complaint that the evidence presented at trial is legally insufficient to

support a jury’s guilty verdict, we must determine whether any rational trier of fact could have

found the essential elements of the charged offense beyond a reasonable doubt. See Brooks v. State,

323 S.W.3d 893, 894–95 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979)); Caballero v. State, 292 S.W.3d 152, 154 (Tex. App.—San Antonio 2009, pet. ref’d). We

view the evidence in the light most favorable to the jury’s guilty verdict and resolve all reasonable

inferences from the evidence in its favor. Tate v. State, 500 S.W.3d 410, 417 (Tex. Crim. App.

2016). “Because the jury is the sole judge of witness credibility and determines the weight to be

given to testimony,” we must defer to its determinations. Hines v. State, 383 S.W.3d 615, 623

(Tex. App.—San Antonio 2012, pet. ref’d). “If any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt, we must affirm the trial court’s

judgment.” Hernandez v. State, 198 S.W.3d 257, 260 (Tex. App.—San Antonio 2006, pet. ref’d).

                                          Applicable Law

       A person commits robbery “if, in the course of committing theft . . . and with intent to

obtain or maintain control of the property, he . . . intentionally or knowingly threatens or places

another in fear of imminent bodily injury or death.” TEX. PENAL CODE ANN. § 29.02(a)(2). He

commits aggravated robbery if, inter alia, he “uses or exhibits a deadly weapon” while committing

robbery. Id. § 29.03(a)(2). The Texas Penal Code defines “deadly weapon” as, inter alia, “anything

that in the manner of its use or intended use is capable of causing death or serious bodily injury.”

Id. § 1.07(a)(17)(B).

       “A knife is not a deadly weapon per se.” Blain v. State, 647 S.W.2d 293, 294 (Tex. Crim.

App. 1983); see also Rivera v. State, 271 S.W.3d 301, 304 (Tex. App.—San Antonio 2008, no


                                                -3-
                                                                                       04-18-00749-CR


pet.). However, the State can establish that a knife is a deadly weapon by showing that “the person

using it intends to use it in a way in which it would be capable of causing death or serious bodily

injury.” Magana v. State, 230 S.W.3d 411, 414 (Tex. App.—San Antonio 2007, pet. ref’d)

(emphasis added). When the victim does not sustain injury, the State must rely on other factors to

establish that a knife was a deadly weapon. Id. Factors to be considered include: (a) the size, shape,

and sharpness of the blade; (b) the manner of the knife’s use or intended use; (c) evidence of its

life-threatening capabilities; (d) the distance between the knife and the victim; and (e) any words

spoken by the person using the knife. Id. When the State offers the knife in question into evidence,

the jury may “consider its size and shape” in determining whether it is a deadly weapon. Clark v.

State, 444 S.W.3d 671, 678 (Tex. App.—Houston [14th Dist.] 2014, pet. ref’d).

                                            Application

       On appeal, Granger does not dispute that the evidence supports a finding that he committed

robbery and that he displayed a knife during the robbery. He contends, however, that the evidence

is legally insufficient to show the knife was a deadly weapon and therefore does not support the

jury’s finding that he committed aggravated robbery. He primarily bases this contention on a claim

that there is no evidence of the knife’s length, sharpness, or capability of causing injury. See

Magana, 230 S.W.3d at 414.

       We disagree. The record shows—and Granger concedes—that the knife itself was

introduced into evidence. Because the knife was introduced into evidence, the jury was able to

observe its size, shape, and sharpness and determine whether it was capable of causing injury. See

Clark, 444 S.W.3d at 678; Williams v. State, 732 S.W.2d 777, 779 (Tex. App.—Corpus Christi–

Edinburg 1987, no pet.). Moreover, we have previously held that “the manner of [an object’s] use

or intended use” is a relevant factor in determining whether the object is a deadly weapon. Magana,
230 S.W.3d at 414. Here, Granger concedes that “there is evidence showing [he] displayed the


                                                 -4-
                                                                                      04-18-00749-CR


knife in a manner establishing intent to use it.” We hold that this evidence is sufficient to allow a

rational factfinder to conclude beyond a reasonable doubt that the knife was a deadly weapon. See

Brooks, 323 S.W.3d at 894–95; Caballero, 292 S.W.3d at 154.

       Granger also argues that the evidence is legally insufficient to support his conviction

because he “was over five feet away from [Aldana] when he made the cross-body motion and

made no threats.” Although these are relevant factors in a deadly weapon determination, the

ultimate issue is whether the object in question is “capable of causing death or serious bodily

injury.” TEX. PENAL CODE § 1.07(a)(17)(B) (emphasis added); Magana, 230 S.W.3d at 414. Based

on our review of the record, we hold that a rational trier of fact could conclude that the knife in

this case was capable of causing death or serious bodily injury, even after considering Granger’s

physical distance from Aldana and the fact that he made no verbal threats. TEX. PENAL CODE

§ 1.07(a)(17)(B); Magana, 230 S.W.3d at 414. We therefore overrule Granger’s sufficiency

complaint.

                                           CONCLUSION

       We affirm the trial court’s judgment.

                                                  Beth Watkins, Justice

DO NOT PUBLISH




                                                -5-